             Case 3:17-cv-03421-WHA Document 88 Filed 04/30/19 Page 1 of 3




 1
     LAW OFFICES OF RONALD A. MARRON
     RONALD A. MARRON (SBN 175650)
 2   ron@consumersadvocates.com
     ALEXIS WOOD (SBN 270200)
 3   alexis@consumersadvocates.com
 4   KAS GALLUCCI (SBN 288709)
     kas@consumersadvocates.com
 5   651 Arroyo Drive
     San Diego, California 92103
 6   Telephone:(619) 696-9006
 7   Facsimile: (619) 564-6665
 8   Attorneys for Plaintiff and the Proposed Class
 9
     JEFFREY A. TOPOR (SBN 195545)
10   jtopor@snllp.com
11   SIMMONDS & NARITA LLP
     44 Montgomery Street, Suite 3010
12   San Francisco, CA 94104-4816
13   Telephone: (415) 283-1000
     Facsimile: (415) 352-2625
14
15   Attorneys for Defendant SmartPay Leasing, Inc.
16
                          UNITED STATES DISTRICT COURT
17                      NORTHERN DISTRICT OF CALIFORNIA
18
     SHAWN ESPARZA, on behalf of                   Case No.: 17-cv-3421-WHA
19   herself, and all others similarly situated,
                                                   CLASS ACTION
20                       Plaintiff,
                                                   JOINT NOTICE RE PARTIES’
21                                                 INTENT TO MEDIATE
           v.
22
23   SMARTPAY LEASING, INC.,
24                       Defendant.
25
26
27
28


                         Esparza v. SmartPay Leasing, Inc. CASE NO. 17-CV-3421-WHA
                                      JOINT NOTICE OF RE PARTIES’ INTENT TO MEDIATE
             Case 3:17-cv-03421-WHA Document 88 Filed 04/30/19 Page 2 of 3




 1          On February 14, 2019, following a hearing on Plaintiff’s motion for class
 2   certification, this Court held in abeyance its ruling on that motion pending a
 3   resolution of Defendant SmartPay Leasing, Inc.’s (“Defendant”) appeal of this
 4   Court’s October 3, 2017 order denying Defendant’s motion to compel arbitration.
 5   See Dkt. No. 82. The Court additionally stayed all other case management deadlines
 6   pending a decision by the United States Court of Appeals for the Ninth Circuit. Id.
 7          As the parties previously reported, on March 21, 2019, the Ninth Circuit
 8   issued an order affirming this Court’s October 3, 2017 order denying Defendant’s
 9   motion to compel arbitration. See Dkt. No. 85. Formal mandate of the Ninth
10   Circuit’s ruling was issued on April 12, 2019. See Dkt. No. 87.
11           Per the Court’s Notice and Order Re Factors to be Evaluated for any
12   Proposed Class Settlement, the parties may “not discuss settlement as to any class
13   claims prior to class certification.” See Dkt. No. 11, at ¶ 10. However, during the
14   February 14, 2019 hearing, the Court advised that if the parties were interested in
15   discussing settlement, this is the type of case where the Court would be willing to
16   appoint Plaintiff’s counsel as interim class counsel. Counsel for Defendant has
17   advised counsel for Plaintiff that Defendant is interested in a class wide resolution
18   of this matter. Plaintiff has agreed to participate in mediation after Defendant
19   produces certain additional class-wide data that Plaintiff believes is necessary to
20   negotiate a settlement. The parties have selected Judge Leo S. Papas, Ret., of
21   Judicate West, as a private mediator for this matter and have reserved July 11, 2019
22   as the mediation date.
23          Therefore, per Dkt. No. 11, the parties respectfully request that the Court
24   appoint Plaintiff’s counsel as interim class counsel for the purpose of proceeding
25   with mediation. Plaintiff requests, that in the alternative, and if the Court is more
26   inclined, to lift the current stay and issue an order on Plaintiff’s motion for class
27   certification.
28
                                               1

                        Esparza v. SmartPay Leasing, Inc. CASE NO. 17-CV-3421-WHA
                              JOINT NOTICE OF RE PARTIES’ INTENT TO MEDIATE
             Case 3:17-cv-03421-WHA Document 88 Filed 04/30/19 Page 3 of 3




 1
 2   DATED: April 30, 2019         /s/ Alexis M. Wood
                                       Alexis M. Wood
 3                                     Attorneys for Plaintiff and the Proposed Classes
 4
 5   DATED: April 30, 2019        /s/ Jeff Topor
 6                                     Jeff Topor
                                       Attorneys for Defendant SmartPay Leasing, Inc.
 7
 8                 CERTIFICATION OF APPROVAL OF CONTENT
 9         I, Jeff Topor, counsel for Defendant, in the above-entitled matter, hereby
10   certify that the required parties have approved and accepted the content of the Joint
11   Status Report and that I have obtained authorization from Alexis Wood, counsel for
12   Plaintiff, for her electronic signatures on the Joint Notice.
13
     DATED: April 30, 2019         /s/ Jeff Topor
14                                     Jeff Topor
                                       Attorneys for Defendant
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2

                        Esparza v. SmartPay Leasing, Inc. CASE NO. 17-CV-3421-WHA
                             JOINT NOTICE OF RE PARTIES’ INTENT TO MEDIATE
